Ron. John H. Shoo?s               Gplnion Do. 044%
Crssdnal District   Attorney      Re:   Eun3-s avail~bla  to pay
Bexar County                      accrued in&rest     and I~ror&um
San Qtonio,   Texas               on bonds purchased i+ltb money
                                  belonging to tho County Perma-
Dear Sir:                         non: School Rund.
              Ide have your letter  of September 20, in which you
request     our opinion on the following    question:
             Tram uhat fund or funds csn be paid          the
       occum~.LXatcdinterest and pre&um on bonds
      ‘chased with money belonging to the County          K-
      mvzent 5chool Fund?”
             Before ansucring your qrlestion .ire desire to readopt
the opinion
       _.       of,~~I$. Victor .-ii.. Roulding,. iissist~t.Attornay     Gon-
iiral, dated July 22, 3936t addressed to Xr. J. 1. herron,
County Auditor of Erazos County, as cxpr,es*g               our v%ews on
_th~.s~subj ect .   ..YonA.ave~hoen   heretofore    su~yl~~.-with--~~-ce~y
of that opinion.
            Zn anfliler to your--question   we lsfsh to-~&vise t,hat
 it 1s our opinion that premium co-3’s of b5nds’ purchased. for
 the County Peremnent School Fund should be ckrged           to that
 fund snd repsid to said fundout        of the first   interest   accru-
lng on said bonds.      This action should be taken by. t!le Coi&s-
 sionurst Court to whom 1~e.sbeeu .delogated       the resaonsibil%ty
 of investing  and ssfeguardfrg     the County Formane&. School iXn-&
 See Section 6 A rticle     7 of the Constitution        and Article   2824,
Revised Clvil’Statutes,     l&s.
             Cnd it is also O.L~opinion that the interest      accrued
on such bonds at date of purchase should be paid out of the
“a.vail*b!.e fundIf. I!nler’ the authority    of Gge et al vs., fioboese
et czl 66 5.14. 688 (rehearing      donilcd) Lt has been deter,mlned. -
thst the Commissioners Court has no jurisdiction        ov6r the l*~v~il-
sble fund” 9 th.At, po;$cr hiving been conferred upon the c.ovaty
school trustees nsting. 'CilrOVgh the County~ Superlntendcnt.       Such
was .the ccWtls     tnteryrstatiOn,   thore being no oxprese La-ii OQ
the subject.
           It is, thersfer&    our conclusicn  that it.. waK!.d be ,neca’s-
eary for the County Su;>crlntcndent to auth.orizo the issuance of
a warrant rcainst the “availabbe    fund” for the pur$ose .of pwing..
the accrued interest   on .any bonds :lurchased by the Co&&iione~s'
H ‘cm; John R, Shook, pago ,2


  Court as an’investment loi? .the County Permzmnt School Fund..
  Them two authorities   should act jofntly.. It fol.lotis, as a
  uatter of course, that the %vafZable fund” would be m&a-
..b~sed for such er$endfture upon the receipt of tho interest
  subsequently paid by tine obliger on the boads.
           ~TrusU.ng that this   satisfactori?y   answers 90~s ques-
tlon,.we   8x3
                                     Very truly yours,.
                                     JU!‘~~RN~~Y
                                             GElUWi OF TRXAS
                                     X3; /s/ Clarence 33. Crmo
                                     Clarerice E. +03e, Assisti&


Cl%%s:wb